               Case1:19-cr-00373-PGG
              Case  1:19-cr-00373-PGG Document
                                       Document38
                                                37 Filed
                                                    Filed08/20/19
                                                          08/20/19 Page
                                                                    Page1 1ofof1 1
LAW    OFFICES


Sco~r         A.     SREBNICK,      P.A.
SCOTT A. SREBNICK*
                 l
                                                                                           201 S. Biscayne Boulevard
                                                                                                     Suite 1210
• ALSO ADMITTED IN NEW YORK
                                                                                               Miami, Florida 33131

                                          August 20, 2019                                       Tel: 305-28.5-9019
                                                                                                Fax: 305-377-9937
                                                                                         E-mail: scott@srebnicklaw.com
                                                                                               www.srebnichlaw.com
    Honorable Paul G. Gardephe
    United States District Judge
    Thurgood Marshall U.S. Courthouse
    40 Foley Square
    New York, NY 10007

             Re:      Vnlted States v. Michael Avenatti
                      Case No. 19-cr-373-PGG

    Dear Judge Gardephe:

           A conference in this matter is scheduled for Thursday, August 22, 2019, at 3:15pm.
    Mr. A venatti and I will appear in person as directed. My co-counsel, Jose Quinon, must attend
    to a medical appointment in Miami on the morning of August 22, 2019, so he will be unable
    to appear in person at the conference. I am writing to inquire whether the Court would allow
    Mr. Quinon to dial in to the conference by telephone so that he may also participate.

              Thank you for your consideration of this request.

                                           Respectfully,



                                           Scott A. Srebnick


    cc: AUSAs Podolsky/Sobelma:n/Richenthal                    MEMO ENDORSED
                                                                   '
                                                               'rhe'·Application is granted.
                                                               SO ORDERED:

                                                            . ~JA~g
                                                            .Paul ~. Gardephe,Or"J,
                                                               Datedi•   6:t)_     y,j ·, ?o- ( 1_
